IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,641-01


                         EX PARTE TIMOTHY TAYLOR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W366-80945-2012-HC IN THE 366TH DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of continuous sexual abuse of a child and indecency with a child

and sentenced to life for the first charge and twenty years’ imprisonment for the second. The Fifth

Court of Appeals affirmed his convictions.           Taylor v. State, No. 05-14-00821-CR (Tex.

App.—Dallas Dec. 27, 2016)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       The parties have indicated that they are still investigating some of the claims raised and have

filed an agreed motion to remand. The district clerk properly forwarded this application to this Court

under Texas Rule of Appellate Procedure 73.4(b)(5). However, it appears that the parties and the
trial court have not completed their investigation and fact-finding. We remand this application to

the trial court to complete its evidentiary investigation and make findings of fact and conclusions of

law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 25, 2021
Do not publish